Citation Nr: 1139446	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil, with enlarged lymph nodes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2007 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for squamous cell carcinoma, left tonsil with enlarged lymph nodes.  He perfected a timely appeal to that decision.  

In February 2009, the Veteran testified at a hearing before a Decision Review Office (DRO) at the RO.  A transcript of the hearing is associated with the claims folder.  

In February 2011, the Board requested an opinion as to the issue on appeal from an independent medical expert (IME) pursuant to 38 C.F.R. § 20.901(d) (2011).  An IME opinion was received in May 2011 and incorporated into the record.  The Veteran and his representative were provided a copy of the IME opinion in June 2011 and provided a period of 60-days to respond.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As noted above, in February 2011, the Board referred the case to an Independent Medical Expert (IME) for an opinion regarding the relationship, if any, between herbicide exposure and the Veteran's squamous cell carcinoma of the left tonsil.  In June 2011, the Veteran was furnished a copy of the opinion and was advised that he had 60 days to submit relevant evidence or argument in response.  See 38 C.F.R. §§ 20.901, 20.903.  In June 2011, he submitted additional argument and asked that the case be remanded for RO initial review of the additional evidence.  This evidence has not been reviewed by the RO.  Under Disabled American Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), the Board has no recourse but to comply with the Veteran's request for RO initial review of the additional evidence.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  

In light of the foregoing, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO, via the AMC, for the following actions: 

1.  The RO should re-adjudicate the Veteran's claim for service connection for squamous cell carcinoma of the left tonsil with enlarged lymph nodes, with special consideration of the IME opinion received in May 2011, as well as the Veteran's arguments proffed in June 2011.  

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence, including the May 2011 IME opinion, and applicable law and regulations considered pertinent to the issue currently on appeal since the May 2009 SSOC.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for the purpose of appellate disposition, if indicated.  The purpose of this REMAND is to accord the Veteran due process of law.  By this REMAND, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


